 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                               EASTERN DISTRICT OF CALIFORNIA
 5

 6
     STEVEN VLASICH,                             Case No. 1:13-cv-00326-LJO-EPG (PC)
 7
                  Plaintiff,                     ORDER VACATING ORDER & WRIT OF
 8                                               HABEAS CORPUS AD TESTIFICANDUM
           v.                                    TO TRANSPORT PERRY ROBERT
 9                                               AVILA, CDC #K-89657, PLAINTIFF'S
     DR. C. NAREDDY and DR. O.                   WITNESS
10   BEREGOVSKAYA,
                                                 (ECF NO. 95)
11               Defendants.
12

13          On November 16, 2018, the Court issued an Order & Writ of Habeas Corpus Ad
14   Testificandum to transport Perry Robert Avila, CDC #K-89657, Plaintiff’s witness, to the court,
15   so that he could testify at the trial on December 18, 2018. (ECF No. 95). On November 20,
16   2018, a doctor from the California Correctional Health Care Services filed a memorandum
17   indicating that Mr. Avilia is unable to leave Centinela State Prison because of active medical
18   treatment that is projected to run until January 13, 2019. (ECF No. 99).
19          Given this information, that Mr. Avila’s testimony appears to be duplicative of Mr.
20   Dorrough’s testimony (see ECF No. 76), and that Plaintiff has stated that he “can get by with
21   only Witness Dorrough to attest to the statements made by Defendant Narredy on 3-1-12,” (see
22   ECF No. 79, p. 2), IT IS ORDERED that the Order & Writ of Habeas Corpus Ad
23   Testificandum to transport Perry Robert Avila, CDC #K-89657, Plaintiff’s witness, is
24   VACATED.
25
     IT IS SO ORDERED.

26
        Dated:     November 26, 2018                          /s/
27                                                      UNITED STATES MAGISTRATE JUDGE
28


                                                    1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     2
